                                            Case 3:21-cv-05949-CRB Document 8 Filed 08/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH OLIVER OWENS, #0290606,                     Case No. 21-cv-05949-CRB (PR)
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10     MIKE WIRTH,
                                  11                    Defendant(s).

                                  12          Plaintiff, a pre-trial detainee at the San Mateo County Jail, has filed a pro se complaint
Northern District of California
 United States District Court




                                  13   under 42 U.S.C. § 1983 alleging that he was “threatened by a bunch of Hispanic ‘young’ men who

                                  14   the Chevron employees in East Palo Alto California allow to use the Chevron facilities to hide and

                                  15   make attempts to hurt or harass my person.” ECF No. 1 (Compl.) at 3. Plaintiff seeks “Chevron

                                  16   video” showing similar misconduct at the station during the past 60 days and “twent[-]five

                                  17   million” U.S. dollars from Chevron CEO Mike Wirth. Id. Plaintiff names no other defendant.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  22   1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of

                                  23   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                  24   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  25   § 1915A(b). Pro se pleadings must be liberally construed, however. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  28   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged
                                            Case 3:21-cv-05949-CRB Document 8 Filed 08/13/21 Page 2 of 2




                                   1   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                   2   42, 48 (1988).

                                   3   B.      Legal Claims

                                   4           It is well established that a private individual does not act under color of state law, an

                                   5   essential element of a § 1983 action. See Gomez v. Toledo, 446 U.S. 635, 640 (1980). Purely

                                   6   private conduct, no matter how wrongful, is not covered under § 1983. See Ouzts v. Maryland

                                   7   Nat'l Ins. Co., 505 F.2d 547, 550 (9th Cir. 1974). Simply put: There is no right to be free from the

                                   8   infliction of constitutional deprivations by private individuals. See Van Ort v. Estate of

                                   9   Stanewich, 92 F.3d 831, 835 (9th Cir. 1996).

                                  10           Consequently, plaintiff’s claim for damages from Chevron CEO Mike Wirth for the acts or

                                  11   omissions of Chevron employees in East Palo Alto, and request for video to support his claim, is

                                  12   not cognizable under § 1983. See id. Plaintiff’s claim should be brought in state court, if at all.
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14           For the foregoing reasons, the complaint is DISMISSED under 28 U.S.C. § 1915A(b) for

                                  15   failure to state a claim upon which relief may be granted. The dismissal is without prejudice to

                                  16   seeking relief in state court.

                                  17           IT IS SO ORDERED.

                                  18   Dated: August 13, 2021

                                  19                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
